Citation Nr: 0800756	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for amoebic dysentery.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for peripheral 
neuropathy.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In May 2005, the Board remanded the matter for 
additional evidentiary development.  

In August 2007, the veteran submitted additional evidence and 
argument in support of his claims.  In October 2007, the 
veteran's representative provided a written waiver of initial 
RO review of this evidence.  See 38 C.F.R. § 20.1304 (2007).

In January 2007, the veteran appeared to raise a claim of 
service connection for a vagus nerve disability.  In August 
2007, he raised claims of service connection for post-
traumatic stress disorder (PTSD) and deformed tendons in the 
hands.  Since these claims have not as yet been adjudicated, 
and inasmuch as they are not inextricably intertwined with 
this issues now before the Board on appeal, they are referred 
to the RO for initial consideration.

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for a left knee disability, a heart disorder, a stomach 
disorder, and a sleep disorder.  These issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  A low back disability was not clinically evident during 
the veteran's active service or within the first post-service 
year and the most probative evidence indicates that the 
veteran's current low back disability is not causally related 
to his active service or any incident therein, including a 
thoracic strain in April 1968.

2.  The record contains no clinical evidence that the veteran 
was diagnosed as having malaria during active service, nor is 
there probative evidence that the veteran currently has 
malaria or residuals thereof.  

3.  The record contains no clinical evidence that the veteran 
was diagnosed as having amoebic dysentery during active 
service, nor is there probative evidence that the veteran 
currently has amoebic dysentery or residuals thereof.  

4.  The record contains no clinical evidence that the veteran 
was diagnosed as having peripheral neuropathy during active 
service, nor is there probative evidence that the veteran 
currently has peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 3.303, 3.307, 3.309 (2007).

2.  Malaria was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Amoebic dysentery was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Peripheral neuropathy was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a June 2005 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  Additionally, he was 
advised to submit or identify any additional information in 
connection with his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial decision on the claim and does 
not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

In that regard, the Board notes that in May 2007, the RO 
issued a Supplemental Statement of the Case for which it 
included information notifying the veteran of the additional 
elements imposed by the Court in Dingess/Hartman.  The RO 
then reconsidered the veteran's claims, as evidenced by the 
June 2007 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  
Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file as are post-service VA and private clinical records, as 
well as records from the Social Security Administration.  
Despite being given the opportunity to do so, the veteran has 
neither submitted nor specifically identified any additional 
post-service VA or private clinical records pertaining to the 
claims adjudicated in this decision.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded a VA medical examination 
in connection with his claim of service connection for a low 
back disability.  38 C.F.R. § 3.159(c)(4) (2007).  The Board 
finds that the report of this examination provided the 
necessary medical opinions.  While the veteran was not 
afforded a medical examination in connection with his claims 
of service connection for malaria, amoebic dysentery, and 
peripheral neuropathy, the Board finds that an examination is 
not necessary with respect to these claims.  

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, as discussed in more detail below, the 
veteran's service medical records are negative for notations 
of malaria, amoebic dysentery, and peripheral neuropathy.  
Moreover, the record on appeal is entirely negative for any 
competent evidence that the veteran currently has malaria, 
amoebic dysentery, or peripheral neuropathy.  Lacking such 
evidence, the Board finds that a medical examination or 
opinion is not warranted under 38 C.F.R. § 3.159(c)(4) 
(2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

At the veteran's May 1966 military pre-induction medical 
examination, he described his health as fair to poor.  
Specifically, he reported a history of stomach trouble, 
stating that he was under treatment for ulcers.  Of record is 
a May 1966 letter from the veteran's private physician who 
indicated that the veteran had had stomach distress of some 
degree for the past two years.  In the past two months, the 
pain had been quite severe and the veteran had been able to 
tolerate milk and baby foods only.  The physician indicated 
that X-ray studies did not reveal an active ulcer as 
anticipated but had shown some irritability of the duodenal 
bulb.  The military examiner determined that the veteran's 
stomach condition was not considered disabling.  The veteran 
was accepted as fit for military service.  

In-service medical records show that, in April 1968, the 
veteran sought treatment for pain in his thoracic spine.  The 
assessment was muscle strain.

In May and July 1968, the veteran sought treatment for an 
upset stomach.  The impression was irritable gastritis.  In 
August 1968, the veteran again sought treatment for stomach 
problems.  He reported that he had had stomach problems prior 
to service and had been on antacids since then.  He indicated 
that he had lost 20 pounds in the last 7 months.  In October 
1968, the veteran was diagnosed as having gastroenteritis.  
In February 1969, the veteran again complained of an upset 
stomach.  It was noted that he had been scheduled for a 
consultation with a specialist in November 1968, but that he 
did not go.  The assessment was gastric irritability.  

In March 1969, the veteran had a medical consultation in 
connection with his complaints of continued stomach pain.  On 
examination, he reported a history of abdominal cramps for 
the past ten years.  He also related vague stomach pain 
unrelated to food intake.  The impression was probable 
functional gastrointestinal disease.  At no time during 
service was the veteran diagnosed as having malaria or 
amoebic dysentery.  

At his April 1969 military separation medical examination, 
the veteran reported a history of back trouble, referring to 
one episode of back pain six months prior.  On clinical 
evaluation, his spine was normal.  The separation medical 
examination is negative for complaints or findings of 
peripheral neuropathy.  Neurological examination was normal 
and the veteran denied a history of neuritis.  

At the April 1969 military separation medical examination, 
the veteran did report a history of stomach trouble, stating 
that he had frequent episodes of epigastric distress.  He did 
not report a history of malaria or amoebic dysentery.  In 
connection with his separation medical examination, the 
veteran had a specialist consultation in May 1969.  An upper 
gastrointestinal (UGI) series was normal.  The diagnosis was 
functional gastrointestinal distress.  The veteran was 
advised to follow-up with his private physician upon 
discharge.  

In November 2000, the RO received the veteran's original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including a low back 
disability, malaria, amoebic dysentery, and peripheral 
neuropathy.  

In support of his claim, the veteran submitted private 
medical records showing that, in January 1971, he was seen by 
a Vietnamese physician who certified that the veteran was 
having a crisis of angina de poitrine (chest pain) and needed 
to rest for three days.  No complaints or findings of a low 
back disability, malaria, amoebic dysentery, or peripheral 
neuropathy were noted.  

Additional clinical records submitted by the veteran show 
that, in May 1972 and December 1972, the veteran sought 
treatment for complaints relating to his heart.  On both 
occasions, anxiety reaction was assessed.  Again, no 
complaints or findings of a low back disability, malaria, 
amoebic dysentery, or peripheral neuropathy were noted.  

In March 1973, while working as a civilian contractor in 
Vietnam, the veteran sought treatment after he sprained his 
back while pushing a heavy object at work.  X-ray studies 
were within normal limits.  The impression was minor back 
sprain.  

Medical invoices show that in May 1988 and November 1989, the 
veteran sought treatment for chest pain.  

In February 1999, the veteran was hospitalized after a 
syncopal episode.  He reported that he had developed severe 
abdominal pain after eating a rotten tuna fish sandwich.  He 
became diaphoretic, dyspneic, and passed out.  The veteran 
indicated that he worked on a regular basis, played ice 
hockey, and had never experienced anything like this 
previously.  During hospitalization, the veteran underwent a 
stress test, CAT scan, echocardiogram, chest X-ray and 
abdominal X-ray, all of which were without pathology.  During 
this period of hospitalization, no complaints or findings of 
a low back disability, malaria, amoebic dysentery, or 
peripheral neuropathy were noted.  

VA clinical records dated from March 2000 to September 2001 
are negative for complaints or findings of a low back 
disability, malaria, amoebic dysentery, or peripheral 
neuropathy.  

Records from the Social Security Administration show that the 
veteran was awarded disability benefits for narcolepsy and 
vertigo, effective in August 2000.  These records are 
negative for notations of a low back disability, malaria, 
amoebic dysentery, or peripheral neuropathy.  

In September 2001, the veteran underwent a VA orthopedic 
examination at which he reported that he had injured his back 
aboard ship on the way back to the Philippines.  After 
examining the veteran, the examiner diagnosed history of low 
back discomfort with a history of injury to the lower back 
while on the way to the Philippines, evidence of degenerative 
disc disease at L5-S1. 

In support of his claim, the veteran submitted a statement 
from his parents, who indicated that during service, the 
veteran complained of bouts of malaria and amoebic dysentery.  
After his separation from service, his parents indicated that 
the veteran looked haggard and drawn.  He was not the same 
person as he was prior to service.  

The veteran also submitted a statement from his barber who 
indicted that after the veteran's separation from service, he 
was very thin.  He recalled the veteran telling him he had 
malaria and an intestinal infection.  

In a September 2001 statement, the veteran's spouse indicated 
that in December 1968, the veteran woke up shivering and had 
bad stomach pain.  She indicated that she took the veteran to 
her Vietnamese doctor who diagnosed malaria and prescribed 
vitamins.  She further indicated that in February 1969, she 
again took the veteran to her Vietnamese doctor who said that 
the veteran had dysentery.  The veteran's spouse also 
recalled that near the end of March 1969, the veteran's ship 
went to the Philippines and when he returned, he was bent 
over like an old man.  She recalled him stating that he had 
hurt his lower back aboard ship.  After he was separated from 
service, the veteran worked in Vietnam until July 1973 and he 
stayed thin, tired, and easily upset during this period.  He 
usually had stomach pain.  

In pertinent part, additional VA clinical records dated to 
June 2004, show continued treatment for narcolepsy and sleep 
apnea, as well as additional conditions such as anxiety 
disorder, psychotic disorder, and chronic obstructive 
pulmonary disease.  In August 2002, the veteran complained of 
chronic back pain.  A CT scan of the lumbar spine in January 
2005 showed mild degenerative changes at L5-S1, without 
significant impact on the spinal canal.  Otherwise, the study 
was normal.  

In November 2006, the veteran underwent VA medical 
examination in which he reported that in 1968, he lifted 
something and hurt his back.  After his separation from 
service, the veteran indicated that he had worked in the 
building trade as a contractor.  On examination, the veteran 
reported back pain.  X-ray studies of the thoracic and lumbar 
segments of the spine were normal.  The examiner noted that a 
recent CT scan showed degenerative disc disease.  After 
examining the veteran and reviewing his claims folder, the 
examiner concluded that the veteran's current low back 
disability was not due to or the result of the thoracic 
strain in April 1968.  He noted that the veteran's in-service 
back injury was very minor and was not likely to have 
resulted in an injury that would have resulted in long term 
sequelae, as there was one treatment episode with no follow-
up.  The examiner also noted that after his separation from 
service, the veteran worked as a contractor and that it is 
more likely that the veteran's current back disability was 
due to repetitive injures he sustained in that line of work.  
He noted that medical literature revealed that construction 
had the highest rate of back injuries of any industry, except 
transportation.  Most of these injuries were from lifting, 
lowering, carrying, and pulling materials.  He concluded that 
the veteran's degenerative disc disease was not the result of 
thoracic strain in April 1968.  That was a soft tissue injury 
and degenerative disc disease was precipitated by bone 
trauma.  

In pertinent part, additional VA clinical records, dated from 
November 2004 to July 2007, show continued treatment for 
narcolepsy and psychosis/anxiety.  No complaints or findings 
of malaria, amoebic dysentery, or peripheral neuropathy were 
noted.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
an organic disease of the nervous system, and cardiovascular-
renal disease, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  Additionally, the 
Secretary of VA has determined that a positive association 
does not exist between other nonspecified diseases and 
herbicide exposure.  See 72 Fed. Reg. 32,395--32,407 (June 
12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Analysis

Low back disability

The veteran claims that he injured his back during active 
service.  Specifically, he claims that something was torn in 
both his upper and lower back as a result of his injury.  He 
argues that his injury never healed completely because he 
continues to have recurrent back pain and immobility in the 
same locations as the original injury.  

As set forth above, the veteran's service medical records are 
entirely negative for any complaints or abnormalities 
pertaining to the low back.  However, the service medical 
records do confirm that, in April 1968, the veteran sought 
treatment for pain in his thoracic spine and was diagnosed as 
having a muscle strain.  That an injury or disease occurred 
in service, however, is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b).

In this case, the Board finds that there is insufficient 
evidence upon which to conclude that the veteran's in-service 
thoracic muscle strain resulted in a chronic low back 
disability.  In that regard, the Board notes that the 
remaining service medical records are negative for 
abnormalities pertaining to the low back.  In fact, at his 
April 1969 military separation medical examination, the 
veteran's spine was normal.  

Similarly, the post-service medical evidence is negative for 
complaints or findings of a low back disability for several 
years after service separation.  For example, when the 
veteran was seen by physicians in January 1971, May 1972, and 
December 1972, he did not complain of low back symptoms, nor 
was a low back disability diagnosed.  In fact, the first 
notation of complaints of back pain in the post-service 
medical evidence is not until March 1973, nearly four years 
after service, when the veteran sought treatment after he 
sprained his back at work.  At that time, X-ray studies were 
normal.  Additionally, the Board notes that at that time, the 
veteran made no mention of a prior low back injury or 
previous low back symptoms.  

The Board notes that the four-year long absence of evidence 
of notations of low back complaints or a lumbar spine 
disability after service constitutes negative evidence 
tending to disprove the claim that the veteran's in-service 
thoracic muscle strain resulted in a chronic low back 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of low back symptoms or findings in between the 
veteran's separation from service in 1969 and 1973, when the 
veteran first sought treatment for another back injury, is 
itself evidence which tends to show that his lumbar spine 
disability did not have its onset in service or for years 
thereafter.

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that he has experienced 
continuous low back pain since service.  The Board finds, 
however, that the veteran's recent statements are less 
probative than the negative contemporaneous medical and 
documentary evidence of record.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the veteran's recent 
recollection that he experienced continuous low back pain 
since service is persuasive evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In view of the foregoing, the Board finds that the evidence 
of record is insufficient to show that a chronic low back 
disability was present in service or for several years 
thereafter and the objective evidence of record does not 
support the veteran's recent recollections of continuous low 
back symptomatology since service.

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current low back disability and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In this case, the more recent medical evidence shows that the 
veteran has been diagnosed as having degenerative disc 
disease.  However, none of this recent evidence, or indeed 
any probative evidence of record, contains any indication 
that the veteran's current lumbar spine disability is 
causally related to the veteran's active service or any 
incident therein, including the in-service thoracic strain.

Moreover, as set forth above, in November 2006, after 
reviewing the evidence of record and examining the veteran, a 
VA medical examiner concluded that the veteran's current low 
back disability was not due to or the result of the thoracic 
strain in April 1968.  He noted that the veteran's in-service 
back injury was very minor and was not likely to have 
resulted in an injury that would have resulted in long term 
sequelae, as there was one treatment episode with no follow-
up.  The examiner also noted that after his separation from 
service, the veteran worked as a contractor and that it is 
more likely that the veteran's current back disability was 
due to repetitive injuries he stained in that line of work.  

The Board finds that the November 2006 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by an individual who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, he addressed the veteran's contentions, gave a 
considered rationale for his opinion, and based such opinion 
on a review of the veteran's claims folder.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

The Board has considered the veteran's contentions to the 
effect that he currently has a lumbar spine disability 
secondary to his in-service injury.  Because the record does 
not establish that he possesses a recognized degree of 
medical knowledge, however, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has also considered the September 2001 VA 
orthopedic examination report which notes a history of injury 
to the lower back in service, as well as evidence of 
degenerative disc disease at L5-S1.  The Board finds, 
however, that this examination report is of limited probative 
value, as it presents simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence to support a claim for service connection).

In summary, the Board finds that lacking any probative 
evidence of a chronic lumbar spine disability in service or 
within the first post-service year, or of a link between the 
veteran's current lumbar spine disability and his active 
service or any incident therein, service connection for a low 
back disability is not warranted.  For the reasons discussed 
above, the preponderance of the evidence is against the claim 
of service connection for a low back disability.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Malaria and amoebic dysentery

The veteran claims that service connection for malaria is 
warranted, as he "is positive I had it, know it started 
during military service, and suffered too many violent chills 
and fever, severe abdominal pain, and lost work time to have 
someone convince me malaria didn't exist in my body."  See 
November 2003 substantive appeal, page 5.  

Specifically, the veteran recalls that in November 1968, he 
woke up with a fever, cold and abdominal cramps.  He claims 
that he suspected he had malaria and convinced military 
medics to perform blood tests.  The veteran indicates, 
however, that they would not acknowledge he had malaria, so 
he visited a Vietnamese doctor who quickly confirmed malaria.  
The veteran claims that he thereafter advised his military 
physicians, but his malaria was never treated.  The veteran 
states that he still had attacks of malaria-like symptoms for 
many years.  He acknowledges that it is possible that his 
condition was not caused by malaria, but argues that service 
connection is nonetheless warranted as it must be some 
similar type of disease.  The veteran further acknowledges 
that "[i]f the requirement is to have current identifiable 
malaria after 35 years, then it could be tough to qualify; 
for it is often difficult to detect malaria even when one has 
severe symptoms.  I must be tested when it is in the right 
stage of it's [sic] cycle."  See November 2003 substantive 
appeal, page 5.  

With respect to his claim of service connection for amoebic 
dysentery, the veteran claims that, in February 1969, he 
developed severe diarrhea and abdominal pain.  He indicated 
that the Army clinic could not find the cause for his 
condition and speculated that it may be due to stress.  The 
veteran indicated that he visited a Vietnamese doctor who 
said his condition was due to amoebic dysentery.  The veteran 
appears to acknowledge that he does not currently have 
amoebic dysentery.  He states that "[i]f service connection 
requires having a severe case after 30 years rather than all 
the loss endured during Army service and several years 
afterwards, then, forget it because I believe my present 
intestinal attacks are caused by my overactive Vegas nerve."  
See November 2003 substantive appeal, page 4.  

Indeed, in order to be considered for service connection, a 
claimant must first have a current disability.  Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  In addition to medical 
evidence establishing the presence of a current disability, 
the record must also contain medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, as well as medical 
evidence of a nexus between the current disability and either 
an in-service disease or injury or a service-connected 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, as discussed above, the veteran's service 
medical records are entirely negative for diagnoses of 
malaria or amoebic dysentery.  While he and his spouse have 
indicated that he was treated by a Vietnamese physician who 
diagnosed these conditions, such medical evidence has not 
been submitted or specifically identified.  Moreover, while 
the Board has considered the statements of the veteran and 
his spouse to the effect that a physician told him he had 
malaria and amoebic dysentery during service, the Court has 
held that a claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  

In addition to the foregoing, the Board notes that the post-
service medical evidence is also entirely negative for any 
indication that the veteran currently has malaria or amoebic 
dysentery.  The record on appeal contains post-service 
clinical records spanning the period from January 1971 to 
July 2007.  At no point in this more than 36 year span is 
malaria, amoebic dysentery, or residuals thereof ever 
diagnosed.  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
evidence that the veteran currently has malaria, amoebic 
dysentery, or residuals thereof, service connection for 
malaria or amoebic dysentery is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 233, 225 (1992) (Service connection 
presupposes a current diagnosis of the claimed disability).

For these reasons described above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for malaria and amoebic dysentery.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Peripheral neuropathy

The veteran claims that very early in 1969, he noticed some 
numbness in his face, scalp, arms, hips, upper legs, and 
feet.  By 1970, he indicated that he was bothered by frequent 
tingling and twitching in the same areas.  The veteran 
indicated that he also felt weak, and had fluctuating muscle 
strength and control.  The veteran claimed that he mentioned 
these symptoms to military medical personnel, but that they 
did not record his symptoms in the service medical records.  
Rather, they indicated that they would just keep an eye on 
things.  

As set forth above, the service medical records are entirely 
negative for notations of peripheral neuropathy.  While the 
veteran claims that he noticed numbness in various parts of 
his body in 1969, such complaints are not noted in his 
service medical records.  Moreover, at his April 1969 
military separation medical examination, clinical evaluation 
was normal in all pertinent respects, including neurological 
examination.  

The Board further notes that the post-service medical 
evidence is similarly negative for diagnoses of peripheral 
neuropathy.  

As discussed above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

In this case, the evidence of record is negative for 
competent evidence of a current diagnosis of peripheral 
neuropathy.  While the Board has considered the veteran's 
claim that he has symptoms such as twitching and tingling in 
various parts of his body, the Court has held that a symptom 
alone without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has peripheral 
neuropathy.  As noted, absent proof of a present disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
Thus, service connection for a peripheral neuropathy is 
denied.




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for amoebic dysentery is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

The veteran claims that in May 1969, he was evaluated for 
various complaints, including severe abdominal cramps, an 
irregular heartbeat, and difficulty staying awake, at the San 
Francisco VA Medical Center (VAMC).  He also claims that he 
received treatment beginning in May 1974 at the Allen Park 
VAMC.  The veteran states that he raised various complaints 
but was actually treated only at the mental health clinic 
there.  

In its May 2005 remand, the Board directed the RO to contact 
the VAMCs in San Francisco, California, and Allen Park, 
Michigan, (now Detroit) and request treatment records 
pertaining to the veteran.  A review of the record contains 
no indication that such a request was made.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from VA medical 
facilities.  VA will only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims has held that compliance with 
remand instructions is neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, this matter must be remanded for compliance with 
the instructions of the previous Remand.  Given the veteran's 
contentions that he was treated for severe abdominal cramps, 
an irregular heartbeat, and difficulty staying awake at the 
San Francisco VAMC, his claims of service connection for a 
stomach disability, a heart disability, and a sleep disorder 
must be held in abeyance, pending additional efforts by the 
RO to obtain any additional records.  

In addition, as set forth in more detail below, the Board 
finds that additional evidentiary development is needed with 
respect to the claims of service connection for a left knee 
disability and a stomach disability.  

Left knee disability

The veteran's service medical records show that at his May 
1966 pre-induction medical examination, he reported a history 
of a trick or locked knee, stating that he had injured it 
three years earlier and continued to experience occasional 
pain.  The examiner concluded that the veteran's left knee 
condition was not considered disabling and he was determined 
to be fit for duty.  

In-service medical records show that in August 1967, the 
veteran sought treatment after he reinjured his left knee.  
He reported that he had initially injured his left knee prior 
to service in 1964 while playing badminton, and had been 
diagnosed as having a ligament injury.  Since the original 
injury, the veteran indicated that he had intermittent 
catching and swelling.  The veteran indicated that two days 
prior, he had reinjured his left knee after he tried to stand 
from a kneeling position.  He indicated that he was now 
having continued pain and swelling.  The veteran was given 
limited duty.  

At his April 1969 military separation medical examination, 
the veteran reported a trick or locked knee, which the 
examiner indicated had existed prior to service and was not 
considered disabling.  

The veteran now seeks service connection for a left knee 
disability on the basis of aggravation.  Pursuant to the 
Board's May 2005 remand, the veteran underwent a VA medical 
examination at which the examiner concluded that the 
veteran's current left knee disability, diagnosed as left 
knee strain, was less likely than not caused by the injury he 
sustained during service.  The examiner, however, failed to 
provide an adequate opinion as to whether the veteran's 
current left knee disability was aggravated during service.  
Given the evidence of record, the Board finds that another 
medical opinion is necessary.  38 C.F.R. § 3.159(c)(4).  

Stomach disorder

As discussed in detail above, the veteran's service medical 
records show that at his May 1966 pre-induction medical 
examination, he reported a history of stomach troubles.  In a 
May 1966 letter, his private physician confirmed the 
existence of his stomach complaints, noting that the veteran 
had had stomach distress of some degree for the past two 
years.  The military examiner determined that the veteran's 
stomach condition was not considered disabling.  The veteran 
was accepted as fit for military service.  

As noted, in-service medical records show that the veteran 
was seen on numerous occasions during service with various 
gastrointestinal complaints.  Diagnoses included irritable 
gastritis, gastroenteritis, gastric irritability,  and 
functional gastrointestinal disease.

At his April 1969 military separation medical examination, 
the veteran reported a history of stomach trouble, stating 
that he had frequent episodes of epigastric distress.  In 
connection with his separation medical examination, the 
veteran had a specialist consultation in May 1969.  An upper 
gastrointestinal (UGI) series was normal.  A review of the 
post-service medical records contains continued complaints of 
symptoms such as abdominal pain, although the nature of any 
current gastrointestinal disorder is unclear.  

Based on the evidence of record, the Board finds that a VA 
medical examination is necessary to clarify the nature and 
etiology of the veteran's current gastrointestinal 
complaints, to include the possibility of service connection 
based on aggravation.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the San 
Francisco VA Medical Center and request 
any treatment records pertaining to the 
veteran from May 1969.

2.  The RO should contact the appropriate 
repository of records and request any 
treatment records pertaining to the 
veteran at the Allen Park VA Medical 
Center from May 1974 to December 1975.  

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current left knee disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that the veteran's pre-existing left knee 
disability was aggravated during service, 
beyond any natural progress.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

4.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current gastrointestinal disability.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that the veteran's pre-existing 
gastrointestinal disability was 
aggravated during service, beyond any 
natural progress.  The examiner is 
advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

5.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


